DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 23 of copending Application No. 16/475917 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method performed by a user equipment (UE) in a communications system, the method comprising:  receiving a predefined downlink signal in a predefined downlink resource” corresponds to “a method for transmitting and receiving data, by a terminal, comprising:  receiving the PDSCH including code block 16 of the above copending application.
Lastly, “performing hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback according to the received downlink signal” corresponds to “generating hybrid automatic repeat request acknowledgement (HARQ-ACK) information according to the received PDSCH; and transmitting the HARQ-ACK information” in claim 16 of the above copending application.
Claim 1 of the instant application does not claim “determining at least one resource element corresponding to a union of resource set configured as unavailable for a physical downlink shared channel (PDSCH) or a resource set included in a group of resource sets dynamically indicated by downlink control information (DCI) as unavailable for the PDSCH, wherein the group of resource sets is included in one or more groups of resource sets indicated by a higher layer”.  Therefore, claim 1 merely broadens the scope of claim 16 of the above copending application.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim 14 of the instant application similarly corresponds to claim 23 of the above copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. 2019/0182012) (hereinafter “Liu”).  Liu teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method performed by a user equipment (UE) in a communications system, the method comprising:  receiving a predefined downlink signal in a predefined downlink resource” is anticipated by the terminal apparatus (UE) shown in Figure 1 that includes a reception unit for decoding a received PDSCH (predefined downlink signal) according to detection of a received PDCCH or an EPDCCH as spoken of on page 1, paragraph [0009]; where multiple PDSCHs are frequency multiplexed and spatial multiplexed in a PDSCH region of a downlink subframe (predefined downlink resource) as shown in Figure 4 and spoken of on page 5, paragraph [0097]. 
n according to detection of the PDSCH (received downlink signal) in a subframe n-k as spoken of on page 1, paragraph [0009].
Regarding claim 2, “wherein the predefined downlink signal is a second type physical downlink shared channel (PDSCH), the performing of the HARQ-ACK feedback according to the received downlink signal comprises: demodulating the second type PDSCH, and performing the HARQ-ACK feedback according to a demodulation result, or, the method further comprises: entering a dormant state when a predefined dormant condition is satisfied” is anticipated by the use of a UE-specific reference signal (URS) relating to the PDSCH (predefined downlink signal) that is transmitted in a subframe in a band that is used for transmission of the PDSCH to which the URS relates; where the URS is used to demodulate the PDSCH to which the URS relates as spoken of on page 6, paragraph [0129].
Regarding claim 3, “wherein the predefined downlink resource is a predefined second type PDSCH resource, or, the predefined downlink resource is random access response (RAR) PDSCH downlink resources determined according to an RAR physical downlink control channel (PDCCH), or, the predefined downlink resource is a first search space, the first search space being a paging search space for monitoring a PDCCH scheduling a first type PDSCH, or, the predefined downlink resource is a third search space, the third search space being a search space for monitoring a PDCCH scheduling the second type PDSCH and for receiving a PDCCH that supports the UE to a PDSCH region of a downlink subframe (predefined downlink resource) as shown in Figure 4 and spoken of on page 5, paragraph [0097].  
Regarding claim 4, “wherein, when the predefined downlink resource is the third search space, the receiving of the predefined downlink signal in the predefined downlink resource comprises: receiving a predefined PDCCH in the third search space; and 134DOCKET NO.: SAMS07-24070PATENT receiving the second type PDSCH according to the PDCCH received in the third search space, wherein, when the predefined downlink resource is the first search space, the receiving of the predefined downlink signal in the predefined downlink resource comprises: receiving a predefined PDCCH in the first search space; receiving the first type PDSCH according to the PDCCH received in the first search space; and receiving the second type PDSCH, or, wherein the receiving of the second type PDSCH comprises: receiving a PDCCH in a second search space; and receiving the second type PDSCH according to the PDCCH received in the second search space, or, wherein before the PDCCH is received in the second search space, the method further comprises: transmitting a physical random access channel (PRACH) according to the first type PDSCH” is anticipated by the terminal apparatus (UE) shown in Figure 1 that includes a reception unit for decoding a received PDSCH (predefined downlink signal) according to detection of a received PDCCH or an EPDCCH as spoken of on page 1, 
Regarding claim 5, “wherein, when the predefined downlink resource is the first search space, the receiving of the predefined downlink signal in the predefined downlink resource comprises: receiving a predefined PDCCH in the first search space; receiving a first type PDSCH according to the PDCCH received in the first search space; transmitting a physical random access channel (PRACH) according to the first type PDSCH; monitoring a PDCCH in a predefined second search space within a predetermined time window; receiving the PDCCH in the second search space when the PDCCH is monitored within the predetermined time window; and receiving a second type PDSCH when the PDCCH received in the second search space indicates receiving the second type PDSCH, or, the entering the dormant state comprises: entering the dormant state when the PDCCH received in the second search space indicates entering the dormant state, 135DOCKET NO.: SAMS07-24070PATENT or, the entering the dormant state comprises: entering the dormant state when no PDCCH is monitored within the predetermined time window” is anticipated by the terminal apparatus 1 of Figure 1 that includes a reception unit for decoding a received PDSCH (predefined downlink signal) according to detection of a received PDCCH or an EPDCCH as spoken of on page 1, paragraph [0009]; where the terminal apparatus 1 monitors a Common Search Space (first search space) as well as a UE-specific Search Space (second search space) for PDCCH candidates as spoken of on page 5, paragraphs [0100]-[0101]; where multiple PDCCHs are frequency multiplexed and time multiplexed in a PDCCH region (time window) as spoken of on page 5, paragraph [0097]; and where a PRACH is used by the terminal apparatus 1 to 
Regarding claim 6, “wherein, the first type PDSCH comprises downlink data, or the first type PDSCH comprises at least one item of: PRACH resource information, second type PDSCH resource information, HARQ-ACK resource information, transmission mode information, a first type radio network temporary identity (RNTI), and second search space resource information, or, after the first type PDSCH is received, the method further comprises: according to the first type PDSCH, determining at least one mode of following transmission modes: performing early data transmission (EDT) in an RRC idling/inactive state, performing mobile terminated early data transmission (MT-EDT) in an RRC idling/inactive state, performing mobile originating early data transmission (MO-EDT) in an RRC idling/inactive state, establishing an RRC connection, performing contention-based random access, performing contention-free random access, performing 4-step random access channel or 2-step random access channel, and returning to a specific transmission process when a predefined condition is satisfied, or, determining the PRACH resource information according to the first type PDSCH, or, determining PDSCH resource information according to the first type PDSCH, or, determining the HARQ-ACK resource information according to the first type PDSCH, or, determining the first type RNTI according to the first type PDSCH, or, determining the second search space according to the first type PDSCH” is anticipated by the terminal apparatus (UE) shown in Figure 1 that includes a reception unit for decoding a received PDSCH (predefined downlink signal) according to detection of a the PDSCH is used to transmit downlink data as spoken of on page 4, paragraph [0084].
Regarding claim 7, “wherein when the predefined downlink resource is the first search space, before the PDCCH is received in the second search space, the method further comprises: determining the second search space according to at least one mode of: determining the second search space according to configuration information of cell system information, determining the second search space according to UE-specific RRC signaling configuration information, determining the second search space according to the first type PDSCH, determining the second search space by combining various kinds of signaling, and determining the second search space according to a predefined search space” is anticipated by the use of a UE-specific Search Space (USS) where an index of the control channel element constituting the USS may be given based on a C-RNTI assigned to the terminal apparatus 1 (configuration information) as spoken of on page 5, paragraph [0101].
Regarding claim 9, “determining second type PDSCH resources according to PDSCH resource information included in the PDCCH, the PDSCH resource information included in the first type PDSCH, or at least one PDSCH resource information configured by a base station in an RRC connected state, or determining the second type PDSCH resources according to the PRACH” is anticipated by the terminal apparatus (UE) shown in Figure 1 that includes a reception unit for decoding a received PDSCH (predefined downlink signal) according to detection of a received PDCCH or an EPDCCH as spoken of on page 1, paragraph [0009]; where DCI included in the PDCCH and/or EPDCCH includes downlink grant information for the PDSCH which includes 
Regarding claim 10, “wherein the second type PDSCH comprises at least one item of: downlink data, uplink channel information for carrying an acknowledgement (ACK), uplink timing adjustment information, uplink scheduling information, and a first type radio network temporary identity (RNTI), and wherein the second type PDSCH is scrambled according to the first type RNTI, or a random access RNTI (RA-RNTI), or a cell identifier (ID), or a sequence determined by the PRACH” is anticipated by the terminal apparatus (UE) shown in Figure 1 that includes a reception unit for decoding a received PDSCH (predefined downlink signal) according to detection of a received PDCCH or an EPDCCH as spoken of on page 1, paragraph [0009]; where the PDSCH is used to transmit downlink data as spoken of on page 4, paragraph [0084]; where the terminal apparatus 1 may detect the PDCCH including the DCI format to which the CRC parity bits scrambled with the RNTI are attached as spoken of on page 5, paragraph [0109].
Regarding claim 11, “wherein when the predefined downlink resource is a predefined second type PDSCH resource, the predefined second type PDSCH resource is configured by a base station when the UE is in an RRC connected state, and is used for downlink transmission in an RRC idling/inactive state, or, wherein the performing the HARQ-ACK feedback according to the demodulation result comprises: transmitting an acknowledgement (ACK) if the PDSCH is demodulated correctly; and not transmitting an uplink signal if the PDSCH is demodulated incorrectly, or, transmitting an ACK or negative acknowledgement (NACK) according to the demodulation result of the or, wherein the ACK and NACK are carried by a physical random access channel (PRACH) or a physical uplink control channel (PUCCH), or the ACK is carried by a physical uplink shared channel (PUSCH), or, the method further comprises: determining whether to transmit a PUCCH according to whether uplink timing is valid, wherein the PUCCH carrying the ACK or NACK is transmitted according to the uplink timing if the uplink timing is valid, and the PUCCH is not transmitted if the uplink timing is invalid; or, the PUCCH carrying the ACK or NACK is transmitted according to the uplink timing if the uplink timing is valid, and the physical random access channel (PRACH) is transmitted but the PUCCH is not transmitted if the uplink timing is invalid” is anticipated by the terminal apparatus (UE) shown in Figure 1 that includes a transmission unit configured to transmit a HARQ-ACK (feedback) in a subframe n according to detection of the PDSCH (received downlink signal) in a subframe n-k as spoken of on page 1, paragraph [0009]; where the PUCCH is used to transmit uplink control information including HARQ-ACK information as spoken of on page 3, paragraph [0060].
 Regarding claim 12, “wherein after the second type PDSCH is received, the method further comprises: monitoring a PDCCH in the second or third search space within a predetermined time window, wherein the predetermined time window takes any following item as a start point: an end symbol of an uplink channel for performing acknowledgement (ACK) feedback by the UE, an end position of a slot/sub-slot at which the end symbol of the uplink channel for performing the ACK feedback by the UE is located, an end symbol of the PDSCH transmitted by the UE, an end position of the slot/sub-slot at which the end symbol of the PDSCH transmitted by the UE is located, an 
Regarding claim 13, “wherein, when the predefined downlink resource is an random access response (RAR) PDSCH downlink resource determined according to an RAR PDCCH, demodulating the second type PDSCH, and the performing of the HARQ-ACK feedback according to the demodulation result comprises: determining an uplink slot/sub-slot for feeding back the ACK according to indicated HARQ- ACK timing information and a predefined offset” is anticipated by the terminal apparatus 1 that may receive a random access response on the PDSCH (RAR PDSCH) in accordance with detection of the PDCCH (RAR PDCCH) with the CRC scrambled with the RA-RNTI as spoken of on page 6, paragraph [0112]; where a UE-specific reference signal (URS) relating to the PDSCH (predefined downlink signal) is transmitted in a subframe in a band that is used for transmission of the PDSCH to which the URS relates; where the URS is used to demodulate the PDSCH to which the URS relates as spoken of on page 6, paragraph [0129]; as well as where HARQ-ACK information corresponding to the PDSCH is transmitted in a kth subframe from the subframe used for transmitting the PDSCH (HARQ-ACK timing, offset) as spoken of on page 7, paragraph [0146]. 
14, “A user equipment in a communication system, the user equipment comprising: a transceiver; and a processor configured to: receive a predefined downlink signal in a predefined downlink resource” is anticipated by the terminal apparatus (user equipment) shown in Figure 1 that includes a reception unit (transceiver, processor) for decoding a received PDSCH (predefined downlink signal) according to detection of a received PDCCH or an EPDCCH as spoken of on page 1, paragraph [0009]; where multiple PDSCHs are frequency multiplexed and spatial multiplexed in a PDSCH region of a downlink subframe (predefined downlink resource) as shown in Figure 4 and spoken of on page 5, paragraph [0097]. 
Lastly, “perform hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback according to the received downlink signal” is anticipated by the terminal apparatus (UE) shown in Figure 1 that includes a transmission unit (transceiver) configured to transmit a HARQ-ACK (feedback) in a subframe n according to detection of the PDSCH (received downlink signal) in a subframe n-k as spoken of on page 1, paragraph [0009].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cirik et al. (U.S. 2019/0357262) (hereinafter “Cirik”).
Regarding claim 8, Liu teaches claim 4 as described above.  Liu does not explicitly teach “wherein after the PRACH is transmitted, the method further comprises: returning to a contention-based random access process when a corresponding downlink response is not received in the second search space within a time window, or retransmitting a specific PRACH when the corresponding downlink response is not received in the second search space within the time window, or entering the dormant state when the corresponding downlink response is not received in the second search space within the time window”.
However, Cirik teaches a method and system for random access procedures where a wireless device 3502 may not successfully receive a random access response 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PRACH retransmission of Cirik to the system of Liu in order to improve the reliability of the PRACH transmission by providing for retransmission of random access information in the event of an unsuccessful transmission as spoken of on page 66, paragraph [0609] of Cirik.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467